Name: 98/564/EC: Commission Decision of 7 October 1998 amending Council Decision 98/256/EC as regards certain emergency measures to protect against bovine spongiform encephalopathy (notified under document number C(1998) 2974) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  health;  Europe;  means of agricultural production;  agricultural policy
 Date Published: 1998-10-09

 Avis juridique important|31998D056498/564/EC: Commission Decision of 7 October 1998 amending Council Decision 98/256/EC as regards certain emergency measures to protect against bovine spongiform encephalopathy (notified under document number C(1998) 2974) (Text with EEA relevance) Official Journal L 273 , 09/10/1998 P. 0037 - 0037COMMISSION DECISION of 7 October 1998 amending Council Decision 98/256/EC as regards certain emergency measures to protect against bovine spongiform encephalopathy (notified under document number C(1998) 2974) (Text with EEA relevance) (98/564/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 9(4) thereof,Whereas Council Decision 98/256/EC of 16 March 1998 concerning emergency measures to protect against bovine spongiform encephalopathy, amending Decision 94/474/EC and repealing Decision 96/239/EC (3), took effect from the date of its notification to the Member States, namely 15 April 1998;Whereas it is appropriate to allow material to be sent from the United Kingdom to officially recognised laboratories in other Member States or third countries for research purposes, in particular for the development of tests for the diagnosis of BSE;Whereas the measures contained in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 98/256/EC is amended as follows:1. in Article 4, paragraph (1), the following point (c) is added:'(c) samples, dispatched from the Veterinary Laboratory Agency, Weybridge, to officially approved institutes, obtained from bovine animals slaughtered in the United Kingdom and which are destined for use for the purpose of research into BSE and BSE diagnostic tests.`;2. in Article 4, paragraph (2), the words '(a) and (b)` are inserted after 'paragraph 1`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 7 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 395, 30. 12. 1989, p. 13.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 113, 15. 4. 1998, p. 32.